Case 2:20-cv-02102-KM-JBC Document 77 Filed 05/06/21 Page 1 of 4 PageID: 632




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

   ALLISON DAWN BLIXT and L. Z.-B.                     :
                                                       :
                                      Plaintiffs,      :
   v.                                                  :
                                                       :
   The UNITED STATES DEPARTMENT                        :
                                                             Civ. No. 1:20-cv-02102-KM-JBC
   OF STATE and ANTONY J. BLINKEN in                   :
   his official capacity as Secretary, U.S.            :
   Department of State                                 :
                                                       :
                                      Defendants.      :
                                                       :


                     DEFENDANTS’ NOTICE OF MOTION AND
                MOTION FOR 14-DAY EXTENSION OF CASE DEADLINES

        Defendants U.S. Department of State and Antony J. Blinken, in his official capacity as

  Secretary of the U.S. Department of State, respectfully request a 14-day extension of case

  deadlines and hereby state the following:

        1. The parties’ reply briefs in support of their motions for partial summary judgment

             are currently due on or before May 7, 2021. Order, ECF No. 75. A status conference

             is currently scheduled for May 11, 2021. Letter Order, ECF No. 76.

        2.   Defendants previously requested and received a 30-day extension of time in

             connection with the parties’ partial summary-judgment briefing schedule to allow

             the new presidential administration time to become familiar with the issues in this

             case. ECF Nos. 71, 72. Defendants also requested and received a further 60-day

             extension of case deadlines in light of the Department of State’s subsequent, active

             review of its policies regarding the administration of the at-birth citizenship statutes

             for children born abroad in light of the new administration’s priorities, that outcome




                                                    -1-
Case 2:20-cv-02102-KM-JBC Document 77 Filed 05/06/21 Page 2 of 4 PageID: 633



         of which could obviate the need for further litigation or otherwise impact further

         proceedings. 1 ECF Nos. 73, 75.

      3. The Department’s active policy review is in its final stages at the senior levels of

         the Department. The Department expects the review to be completed and any

         accompanying policy changes to be adopted shortly and reiterate that any

         forthcoming policy changes could obviate the need for further litigation.

      4. Given the strong interest in judicial economy and preserving both the Court’s and

         the parties’ scarce resources, and in the potential avoidance of complex questions

         of statutory and constitutional law, Defendants request a further 14-day extension

         of case deadlines for the State Department to complete its review process and adopt

         any changes to its current, relevant policies.

      5. In the absence of an extension, the State Department would have to litigate over its

         current policies and statutory interpretations while potentially finalizing changes to

         those policies. Moreover, the Court may then be asked to issue an opinion over a

         policy that may be subject to change. In this scenario, the State Department would

         expend unnecessary resources and would be hindered its ability to expeditious ly

         complete its policy review and adopt any attendant changes.

      6. Defendants do not request this extension for the purpose of undue delay, and submit

         that the revised schedule should not prejudice the conduct of the litigation or the

         plaintiff. It is likely that policy deliberations will conclude more quickly than any




  1 As previously explained, ECF No. 73, the Department denied the Consular Report of
  Birth Abroad for plaintiff L. Z.-B. under its current statutory interpretation and
  supporting policies regarding at-birth citizenship; therefore, the policies under review are
  the subject of this lawsuit and the parties’ cross-motions for partial summary judgment.


                                              -2-
Case 2:20-cv-02102-KM-JBC Document 77 Filed 05/06/21 Page 3 of 4 PageID: 634



        final resolution of this lawsuit and, in any event, could avoid the need for judicial

        review of the significant and complex statutory and constitutional issues presented

        by this case. Cf. Stinnie v. Holcomb, 396 F. Supp. 3d 653, 660 (W.D. Va. 2019)

        (concluding that a stay was warranted under the “principles of constitutiona l

        avoidance and judicial restraint” due to pending legislative action that could resolve

        the case). Moreover, because Plaintiffs currently reside in the United States and

        minor L. Z.-B. is a legal permanent resident, see ECF No. 47, Plaintiffs face no

        apparent “direct and immediate” harm that would arise from allowing the State

        Department’s policy process to come to a conclusion. Amenuvor v. Mazurkiewicz,

        494 F. App’x 198, 200 (3d Cir. 2012).

     7. Good cause, therefore, exists for Defendants’ request. Accordingly, Defendants

        request that this Court enter a 14-day extension of the case deadlines.

     8. Defendants have conferred with Plaintiffs before filing this motion. Plaintiffs have

        informed Defendants that Plaintiffs take no position with respect to this motion and

        will file a separate submission with the Court.



  Dated: May 6, 2021                                   Respectfully submitted,

                                                       BRIAN BOYNTON
                                                       Acting Assistant Attorney General

                                                       ANTHONY J. COPPOLINO
                                                       Deputy Branch Director

                                                       /s/ Vinita B. Andrapalliyal
                                                       Vinita B. Andrapalliyal
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division
                                                       Federal Programs Branch
                                                       P.O. Box 883


                                            -3-
Case 2:20-cv-02102-KM-JBC Document 77 Filed 05/06/21 Page 4 of 4 PageID: 635



                                           Washington, DC 20044
                                           Tel: (202) 305-0845
                                           vinita.b.andrapalliyal@usdoj.gov




                                    -4-
